                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


LOUIS C. KEYS,

                        Plaintiff,

               v.                                             Case No. 20-cv-1698-bhl

CO J. COLE et al.,

                        Defendants.


                                       SCREENING ORDER


       Plaintiff Louis Keys, a former inmate who is representing himself, filed a complaint under
42 U.S.C. §1983, alleging that the defendants violated his civil rights. This matter comes before
the Court on Keys’ motion for leave to proceed without prepaying the full filing fee and for
screening of the complaint.
                    MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE
       Keys filed a motion for leave to proceed without prepayment of the filing fee, along with
a certified copy of his prison trust account statement for the six-month period immediately
preceding the filing of his complaint. Dkt. Nos. 2-3. On January 12, 2021, the Court waived the
initial partial filing fee because Keys neither had the assets nor the means to pay it. Dkt. No. 10.
The Court told Keys that he had 21 days to voluntarily dismiss the case to avoid the possibility of
incurring a strike under 28 U.S.C. §1915(g). Id. The Court explained that, if Keys did not
voluntarily dismiss the case by the deadline above, the Court would grant his motion for leave to
proceed without prepayment of the filing fee and screen the complaint. Keys did not voluntarily
dismiss this case. Accordingly, the Court will grant the motion for leave to proceed without
prepayment of the filing fee. He must pay the fee over time as he is able.
                                     SCREENING THE COMPLAINT
       The Court has a duty to review complaints filed by prisoner-plaintiffs seeking relief from
a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The
Court must dismiss a complaint if the prisoner raises claims that are legally “frivolous or
malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary relief
from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).


          Case 2:20-cv-01698-BHL Filed 02/08/21 Page 1 of 3 Document 11
         In screening the complaint, the Court determines whether the complaint complies with
the Federal Rules of Civil Procedure and states a claim “that is plausible on its face.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
The complaint must provide a “short and plain statement of the claim showing that [the plaintiff]
is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must give each defendant notice of what he or she
is accused of doing, as well as when and where the alleged actions or inactions occurred, and the
nature and extent of any damage or injury the actions or inactions caused.
        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’
but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
Twombly, 550 U.S. at 555. “Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.” Id. A complaint must contain sufficient factual
matter, accepted as true, to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.
at 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the
speculative level.” Id. at 555 (internal quotations omitted).
                                           ALLEGATIONS
       At the relevant time, Keys was an inmate at the Fond du Lac County Jail. Dkt. No. 1, ¶3.
Defendants CO J. Cole, CO Bigelbach, and Sgt. Guell were correctional officers at the jail. Id.,
¶4. The defendants are sued in their personal capacities. Id., ¶5.
       On July 24, 2019, at around 6:00 p.m., Keys told Guell that he was suicidal and having
thoughts of self-harm. Id., ¶6. Guell “gave [Keys] a nasty attitude, got upset, and hold [him] to
lay down.” Id. After Guell left without providing any assistance, Keys covered the front door
window/suicide-watch camera and began self-harming. Id., ¶7. The self-harming lasted for over
an hour; Keys cut his left arm open and bled out. Id.
       After about 9 p.m. that day, Keys was removed from his cell and placed into a restraint
chair without seeing a nurse or receiving any medical care for his wound. Id., ¶8. The leg iron
shackles were left on with the chair straps “extremely tight causing dangerous pain.” Id. Keys
states that he had not received any treatment for his wrist wound so the pressure used to strap his
arms to the chair caused pain. Id., ¶9. Keys was left in the restrained chair for over 14 hours and
lost feeling in all his limbs. Id. Keys says that he “screamed and begged to be free” but the



                                                  2

          Case 2:20-cv-01698-BHL Filed 02/08/21 Page 2 of 3 Document 11
defendants “refused.” Id., ¶8. Keys states, “not once in 14 hours in chair did Sgt. Guell, J. Cole,
or Bigelbach call a nurse.” Id., ¶9.
        The following day, at around 5:00 am on July 25, 2019, Sgt. Penn (not a defendant) came
to work and saw Keys’ condition. Id., ¶10. Sgt. Penn removed the shackles and loosened the
restraints. Id. Sgt. Penn told Keys that Sgt Guell “had a pattern of this behavior …of misusing
the restraint chair to punish and hurt mentally ill inmates.” Id. For relief, Keys seeks monetary
damages and an injunction. Id., ¶¶17-21.
                                             ANALYSIS
        This is the third lawsuit that Keys has filed involving the same July 24-25, 2019 incident
at the Fond du Lac County Jail. The Court allowed Keys to proceed with claims related to this
incident in his first lawsuit, 20-cv-184 Keys v. Ronquilla-Horton. The Court dismissed claims
related to this incident in Keys’ second lawsuit, 20-cv-1235 Keys v. Cole, and instructed Keys that
he needed to file a motion to amend the complaint in his first lawsuit if he wanted to include new
factual allegations, defendants, or claims related to this incident. The Court will dismiss this case
for the same reasons—Keys is not entitled to have multiple pending lawsuits involving the same
incident and defendants that seek to resolve the same facts and legal claims.
        The Court advises Keys that he should not file any more lawsuits related to the July 24-25,
2019 incident from the Fond du Lac County Jail. Keys is warned that if he continues to file
repetitive lawsuits involving the same facts and incidents, he will be subject to sanctions for
wasting judicial resources.
                                           CONCLUSION
        IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed in forma
pauperis (Dkt. No. 2) is GRANTED. The plaintiff shall submit payment for the $350.00 civil
case filing fee as he is able.
        Keys is WARNED that if he continues to file repetitive lawsuits involving the same facts
and incidents, he will be subject to sanctions for wasting judicial resources.
        IT IS ORDERED that this case is DISMISSED.                 The Court will enter judgment
accordingly.
        Dated at Green Bay, Wisconsin this 8th day of February, 2021.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge


                                                 3

          Case 2:20-cv-01698-BHL Filed 02/08/21 Page 3 of 3 Document 11
